The opinion of the court was delivered by
"Wilson, J.
The questions presented in this case relate to the rejection of testimony offered by the defendant as to the competency of the plaintiff to govern the school, and to the charge of the court upon various points in the case. It was claimed by the defendants on trial in the county court that the plaintiff was incompetent to govern and manage the school, and upon this point the defendant proposed to prove, by the testimony of Edgar Aldrich, one of the scholars who attended the school, certain particular instances of mismanagement in the government of the school by the plaintiff while she was teaching it. This testimony was objected to by the plaintiff and excluded by the court, the court ruling that the testimony must be confined to her general management, government and discipline, and its effect upon the school, and that inquiries in respect to particular instances of alleged mismanagement or misgovermnent by the plaintiff in the school, were not admissible.
It is urged by the plaintiff’s counsel that the testimony was properly excluded by the county court, on the ground that the notice alleged the facts proposed to be proved in general terms, and contained no specification of mismanagement or misgovermnent of the school by the plaintiff. There is some force in the argument that under so general a notice of the grounds of defence it could not have been expected that the plaintiff would be prepared to meet and rebut testimony of particular instances of incompetency in her government.It is doubtless true that, upon the point proposed to be proved by the defendants, testimony, to some extent, of the general management of the school by the plaintiff was admissible. But it is a general rule of evidence that in cases where a witness would be allowed to express his opinion upon the subject to which his testimony relates, he must first disclose the facts on which his opinion is founded. The defendants offered to show how the plaintiff, in certain instances, managed and governed the school, that in certain instances she mismanaged and misgoverned it, and we think the testimony was ad*538missible. The alleged mismanagement or misgovernment of the school, in the particular instance referred to, must have consisted in some act or neglect committed or suffered by the plaintiff, and whether the act or neglect of which the defendants complained, was mismanagement or misgovernment of the school, could be determined only from testimony of the act or neglect, and the circumstances under. which it was done or suffered. The act or neglect might have been wholly indifferent in its effect upon the school, or it might have furnished a ground of defence to the action. It is evident that the jury could not decide in respect to the nature and effect of the alleged act or neglect until they had heard the testimony. The notice of this ground of defence was sufficient to put in issue the manner in which she managed and governed the school, and such inquiry would involve particular instances of her management and government. The question whether the plaintiff’s management of the school was, upon the whole, good or bad, must depend upon testimony of the manner in which she managed it.
"We may suppose that a witness is called to testify to this point. His knowledge of the subject is limited to the transactions of a single day, and consequently his testimony would disclose a particular instance, or particular instances of good or bad management or government of the school. It would seem to be clear that such testimony is admissible. We may suppose another witness is called who has full knowledge of the manner in which the school was managed and governed. The general rule of evidence would require the witness to state the whole facts within his knowledge, material to the issue. If the witness should disclose the whole facts in relation to the management or government of the school, he must necessarily testify as to particular instances of good or bad management or government, for he .could state only one thing at a time, and it could not be determined until his testimony was closed, which were particular instances of management or government, and which her general management and government of the school. It is evident that the question should be determined upon testimony and not upon the opinion of witnesses. If the defendants had no right to show particular instances of bad management and government of the school, then the plaintiff had no right to show particular instances of good manage. *539ment and government, and under such rule no testimony was admissible upon the subject. From such rule it would follow that the question must be decided by the witness or witnesses and not by the jury, and the result, to a great extent, would depend upon the number of witnesses the party should produce. We are satisfied that the ruling of the county court, as to the other points to which exceptions are taken, was correct.
The judgment of the county court is reversed and the case is remanded.